Title: From John Adams to James Warren, 17 February 1777
From: Adams, John
To: Warren, James


     
      My dear Sir
      Baltimore Feb. 17. 1777
     
     I have the melancholly Prospect before me, of a Congress continually changing, untill very few Faces remain, that I saw in the first Congress. Not one from South Carolina—not one from North Carolina only one from Virginia. Only two from Maryland, not one from Pensylvania. Not one from New Jersey. Not one from New York—only one from Connecticutt not one from Rhode Island—not one from New Hampshire. Only one, at present from the Massachusetts. Mr. S. Adams, Mr. Sherman, and Coll Richard Henry Lee Mr. Chase and Mr. Paca are all that remain. The rest are dead, resigned, deserted, or cutt up into Governors &c. at home.
     I have the Pleasure however to See every day, that the Governments of the States are acquiring fresh Vigour, and that every Department is working itself clear of Toryism, Timidity, Duplicity and Moderation. New Jersey was never so well represented as it is now. Pensilvania, whose Assembly, will maintain its Ground have the last Week appointed a New Delegation, every Man of whom is as firm as a Rock. Maryland, also, the last Week, compleated their new Government chose Mr. Johnson Governor, chose a new privy Council to the Governor, every Man of whom is an honest Whigg and also chose a new Delegation in Congress, every Man of whom is equally Stanch, leaving out all who have been Suspected of Trimming, or of hankering after the Leeks of Egypt.
     This Evening too, We have an express with an Account of the new Delegation who are Said to be Sound.
     Thus We see that our new Government root, and Spreading their Branches ing Changes have We Seen?  dare?
     I write you no News from the Army  as to hear from it, oftener than  however that gains Credit of  Sennight, the Enemy leaving 327 dead on the Field.
     Congress, have this day voted to return to Philadelphia, to­morrow Week. The new Army, my dear sir, the new Army. I feel as much Pain at loosing the fine Opportunity We now have of destroying the Brunswickers, as I should if a surgeon was Sawing off my Limbs.
    